DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on July 9, 2019. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the subsequent application within the twelve-month period was unintentional.  The petition to restore the right of priority must be filed in the subsequent application, or in the earliest nonprovisional application claiming benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) to the subsequent application, if such subsequent application is not a 
Specification
The disclosure is objected to because of the following informalities: 1) page 2, line 17, “apressing” should be replaced by --a pressing--; 2) page 8, line 8, reference numeral “108” should apparently be replaced by --111--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rosko et al ‘799 taken together with Kuan ‘586.
Rosko et al ‘799 (Fig. 1; paragraphs [0038], [0040], [0043], [0047], [0055], [0058]-[0060], [0064], [0066]-[0068], [0070]-[0072], [0077], [0084], [0123], [0125] disclose a faucet capable of discharging ozone water including a faucet body (14), an ozone generator (58) followed by an aspirator to facilitate ozone treatment of the water (see paragraph [0064]).  The device may use a capacitive sensor (138) to receive an inductive signal through a touch sensor (which determines the number and duration of taps on the faucet to control operation of the faucet and water ozonator) or proximity sensing technology, such as by an IR sensor (see paragraph [0123]) to operate the water treatment device (58) and/or the electrically operable valve, which will switch the ozone generator on or off, as recited by instant claims 2 and 3.  The water treatment system (ozonator) is housed within casing (68), which is connected within pipeline (30,30a,30b) between the valve within the faucet and the faucet nozzle (2), as recited by instant claim 4.  The device may include an LED display on the pedestal (36) of the faucet body to indicate by various lit modes, including a flashing light to indicate operational states of the device, as recited by instant claim 5.  See paragraph [0125].  The faucet includes conventional hot and cold supply lines, as recited by instant claim 6.  See paragraphs [0038] and [0043].  With regard to claim 7, Rosko et al ‘799 teach a mechanical (34) valve control means or an electrically controlled valve (60) to control the dispensing of water from the faucet.  Although Rosko et al ‘799 teach using an aspirator to mix the ozone gas with the water within the device, the reference fails to specifically require a venturi tube mixer having an inner diameter reducing portion, as 
Kuan (Figs 1, 2, and 6; col. 3, line 21 through col. 4, line 9) disclose the well known use of a transformer (22) to power the electric ozone generating means (24), the ozone that is generated thereby being fed to the reduced diameter inner portion of the venturi gas-liquid mixer, shown in Fig. 2.  It would have been obvious for an artisan at the time of the filing of the application, to provide the aspiration means of Rosko et al ‘799 for contacting the ozone and water, in the well known form of a venturi tube mixer, in view of Kuan, since such provides a reliable mixer that is devoid of any moving parts, so as to reduce operation and maintenance costs.  It would have also been obvious for an artisan at the time of the filing of the application to utilize the transformer as taught by Kuan for powering the ozone generating means of Rosko et al ‘799, since such is a time tested reliable means for supplying ample power to an ozone generator.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the reference combination as applied to claims 1-8, and 10 above, and further in view of Chen et al ‘516.
The reference combination as applied to claims 1-8, and 10 above substantially disclose applicant’s invention as recited by instant claim 9, except for the sound sensor at the air inlet of the ozone generator.  
Chen et al ‘516 (Abstract; Figs. 1-3; paragraphs [0023]-[0025]) utilizes a sound sensor (42) at the air inlet of the ozone generator (41) to control the on/off state of the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/C.S.B/3-21-22
						/CHARLES S BUSHEY/                                                                 Primary Examiner, Art Unit 1776